 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Mark Biliack,                                    No. CV-16-03631-PHX-DJH
10                   Plaintiff,                       ORDER
11   v.
12   Paul Revere Life Insurance Company, et
     al.,
13
                     Defendants.
14
15         The Court held a hearing on November 13, 2019, related to a number of Plaintiff’s
16   recent filing irregularities. (Doc. 437). Steven Dawson, Sander Dawson, and Anita

17   Rosenthal of Dawson & Rosenthal PC appeared on behalf of Plaintiff. Theona Zhordania
18   of Sheppard Mullin Richter & Hampton, LLP., appeared on behalf of Defendants. A

19   number of issues were discussed on the record.

20         A.        Late-Filed Documents
21         Prior to the dispositive motion deadline, numerous extensions of time were
22   granted by the Court, including extensions of Plaintiff’s response deadline. After the

23   granted extensions, Plaintiff’s Responses were due on October 28, 2019. (Doc. 390).

24   Plaintiff did not timely file complete Responsive pleadings by that date, necessitating a

25   late-filed Motion to file documents a day late. (Doc. 405). The Court allowed Plaintiff to

26   file all Responsive pleadings by October 29, 2019. (Doc. 408). Plaintiff continued to file
27   “corrected” Responsive pleadings well into the following week, including a corrected
28
 1   Response filed as a Notice of Errata1 on November 4, 2019, a week after the deadline.
 2   (Doc. 414). On November 6, 2019, more than a week after the extended deadline,
 3   additional documents were lodged under seal. (Docs. 416 and 417). Defendants filed a
 4   Motion to Strike. (Doc. 415).
 5          At 4:00 p.m. on November 6, 2019, the Court struck 19 of Plaintiff’s filings for a
 6   number of reasons documented in the Court’s Order. (Doc. 419). The Court allowed
 7   Plaintiff another oppourtunity to file complying Responsive pleadings, and set a deadline
 8   of Noon on November 8, 2019. (Id.) Plaintiff failed to meet this deadline. As the Court
 9   noted at the hearing, only five documents were filed prior to Noon, with a dozen others
10   coming in throughout the remainder of the afternoon and early evening. (Docs. 425, 426,
11   427, 428, 429, 430, 431, 432, 433, 434, 435, and 436).
12          The Court will retroactively extend the filing deadline to 4:00 p.m. on November
13   8, 2019, and allow Plaintiff to proceed with all documents filed by that time rather than
14   striking all documents filed after Noon. However, Responsive pleadings filed after 4:00
15   p.m. on November 8, 2019 will be stricken by the Court as being late-filed, and for other
16   independent reasons discussed below. As a result of the late filings, the Court will allow
17   Defendants additional time to file Reply briefs.
18          B.     Issues with Operative Responses
19          The Court discussed a number of problems that still remain with Plaintiff’s
20   Responses.2    (Docs. 420, 421, and 425).          As discussed at the hearing, Plaintiff’s
21   Responses contain citations to various statements of fact that do not exist in the record.3
22   The Court will not rely on any fact statement in a Response that is not supported by a
23   statement of fact or corresponding exhibit. See LRCiv. 56.1(b) (“Each additional fact
24   1
      At the hearing, the Court discussed this misuse of a Notice of Errata, and cautioned the
     parties from doing so again. See Bias v. Moynihan, 508 F.3d 1212, 1224 (9th Cir. 2007).
25
     2
       This included the case caption of two of Plaintiff’s Responses, listing “Superior Court
26   for the State of Arizona: Maricopa County” as the caption. (Docs. 420 and 421).
27   3
       Plaintiff’s counsel acknowledged that in the process of amending the statements of fact
     and Responses following the Court’s November 6, 2019 Order, incorrect citations were
28   left in the Responses that do not correspond to an existing statement of fact.


                                                -2-
 1   must be set forth in a separately numbered paragraph and must refer to a specific
 2   admissible portion of the record where the fact finds support.”); see also LRCiv. 56.1(e)
 3   (“Memoranda of law . . . must include citations to the specific paragraph in the statement
 4   of facts that supports assertions made in the memoranda regarding any material fact on
 5   which the party relies in support or opposition to the motion.”); see also Guatay
 6   Christian Fellowship v. Cty. of San Diego, 670 F.3d 957, 987 (9th Cir. 2011) (“[J]udges
 7   are not like pigs, hunting for truffles buried in briefs.”). At this juncture, the Court will
 8   not allow Plaintiff a third oppourtunity to file complying Statements of Fact. To do so
 9   would result in prejudice to Defendants.
10            C.     Unredacted Responses and Sealed Exhibits
11            At the hearing, the Court discussed the numerous redacted portions of Plaintiff’s
12   Responses. When asked why unredacted versions of the Responses were not lodged on
13   the docket, Plaintiff’s counsel stated that unredacted versions would be arriving via
14   FedEx, and acknowledged that unredacted versions had not been lodged under seal on the
15   docket with a Motion to Seal those Responses.4
16            Moreover, the parties informed the Court that some of the redacted portions of the
17   Responses were supported by the confidential exhibits that Plaintiff made multiple
18   unsuccessful attempts to correctly file.5 (Doc. 435). An Emergency Motion to Withdraw
19   those publicly filed documents was filed by Plaintiff. (Doc. 436). As an initial matter,
20   those exhibits were filed on the public docket after 5:00 p.m. on November 8, 2019, and
21   were thus late-filed.6 Moreover, Plaintiff seeks to have these documents removed from
22   the docket. As stated at the hearing, the Court will grant the Emergency Motion to
23   withdraw the lodged exhibits in part, and will strike those documents from the record.
24   4
         Defense counsel also avowed that she, too, had not received unredacted Responses.
25   5
       As to the confidential exhibits filed on the Court’s public docket on November 8, 2019,
     Plaintiff’s counsel stated that he had reviewed the ECF filing manual for “literally two
26   hours” and that he “went to great lengths to try to do it right and then at the end I just
     simply selected the entirely incorrect filing event.” Moreover, these confidential
27   documents were filed over five hours after the Court-imposed Noon deadline on
     November 8, 2019. (Doc. 435).
28
     6
         They remained on the public docket for at least 3 days.

                                                  -3-
 1   However, the Court will not allow Plaintiff a fourth oppourtunity to correctly file those
 2   exhibits.7
 3          If there are statements in the Responses that do not have citations to statements of
 4   facts or exhibits in evidence, the Court will not rely on those statements. However, for
 5   purposes of having a clean record, Plaintiff shall file unredacted versions of his
 6   Responses under seal, along with a Motion to Seal the unredacted Responses. Plaintiff
 7   should take care that the correct procedures are followed to ensure the unredacted
 8   Responses are not filed on the public docket. No substantive changes to the Responses
 9   shall be made.
10          D.     Sanctions
11          Lastly, the Court addresses the issue of sanctions. Defendants’ counsel shall
12   submit an itemized billing record of all time billed, and at what hourly rates, for
13   preparing Reply briefs to Plaintiff’s stricken Responses. (Docs. 392, 393, 394, 406, 407,
14   411, and 414). This issue will be addressed in a future Order.
15          Accordingly,
16          IT IS HEREBY ORDERED that Defendants shall file Reply briefs by
17   December 2, 2019. The Court will grant Defendants a page-limit extension and will
18   permit each Reply brief to be 14 pages in length.
19          IT IS FURTHER ORDERED that Defendants’ Counsel shall file an itemized
20   billing record of all time billed, and at what hourly rates, for preparing Reply briefs to
21
     7
       At the hearing, Counsel Sander Dawson stated that the Court struck Plaintiff’s original
22   lodged sealed exhibits because there was no corresponding Motion to Seal. However,
     there were four independent bases on which the exhibits were stricken. First,
23   Defendants’ filed a Motion to Strike, establishing good cause to strike the exhibits.
     Second, Plaintiff filed a “Notice of Withdrawal and Re-Lodging,” acknowledging errors
24   in the initial sealed lodged documents and seeking permission to have the exhibits
     removed from the docket. (Doc. 416). Third, the Notice filed by Plaintiff did not comply
25   with LRCiv. 5.6(d). (Id.) Fourth, the sealed lodged exhibits were re-filed on November
     6, 2019, over a week after Plaintiff’s Response deadline, and without seeking or receiving
26   leave from the Court. The Court also notes that this case is subject to a Stipulated
     Protective Order. (Doc. 71). That Order states, “[w]ithout written permission from the
27   Designating Party or a court order secured after appropriate notice to all interested
     persons, a Party may not file in the public record in this action any Protected Material.”
28   (Doc. 71 at 10). There is no indication that written permission from Defendants was
     received prior to Plaintiff filing the exhibits on the docket.

                                                -4-
 1   Plaintiff’s stricken Responses by December 5, 2019.
 2          IT IS FURTHER ORDERED that the Emergency Motion to Withdraw
 3   Confidential Documents (Doc. 436) is granted in part, and the lodged exhibits (Doc.
 4   435) are stricken from the record. The Motion (Doc. 436) is denied in part as to the
 5   relodging of the documents under seal.      No further exhibits related to Plaintiff’s
 6   Responses shall be filed.
 7          IT IS FURTHER ORDERED that Plaintiff shall lodge under seal unredacted
 8   versions of the Responses, and shall file a Motion to Seal those Responses by November
 9   15, 2019. No other changes shall be made to the Responses.
10          IT IS FURTHER ORDERED that Plaintiff’s Motion for Extension of Time
11   (Doc. 433) is granted in part. All filings received after Noon, but before 4:00 p.m. on
12   November 8, 2019 (Docs. 425, 426, 427, 428, 429, 430, 431, and 432), are deemed to
13   have been received by the deadline.
14          Dated this 15th day of November, 2019.
15
16
17                                              Honorable Diane J. Humetewa
18                                              United States District Judge

19
20
21
22
23
24
25
26
27
28


                                              -5-
